Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 11/27/2020 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
ALLOWABLE SUBJECT MATTER
Claims 2-7, 10, 12-16 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claim 1 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over
NAITO et al. (U.S. Publication 2020/0188736) in view of Botonjic et al. (U.S. Publication 2020/0294266)
As to claims 1, 11 & 20, NAITO discloses a recognition system of human body posture, comprising: a source image device (via 100, Fig. 5 & [0073] discloses interface unit 100 may be connected to a camera that photographs pictures) configured to receive a plurality of pending recognition images (via S101, Fig. 32 & [0193] discloses acquiring sensor data…wherein registration unit 161 of the scoring apparatus 100 acquires sensor data, and registers the sensor data in the sensing DB 151); a storage device (150, Fig. 5 & [0077]) configured to store a posture recognition model (via S101, Fig. 32 & [0193] discloses acquiring sensor data…wherein registration unit 161 of the scoring apparatus 100 acquires sensor data, and registers the sensor data in the sensing DB 151), wherein the posture recognition model is configured to input a skeleton image and output a recognition result (via S104, Fig. 32 & [0193] discloses recognizing static posture and motion posture based on skeleton data of frames), the skeleton image comprises a skeleton and the skeleton comprises a plurality of joints and a plurality of limbs (Fig. 7 is an example of joint definition of the present embodiment (Figs. 7 & 32 are both the present embodiment)…..Fig. 7 discloses a plurality of joints(e.g. elbow for example) and a plurality of limbs (e.g. see a plurality of nodes which make up limbs)); and a processing device (160, Fig. 5 & [0072-0073]) coupled with the source image device (via 100, Fig. 5 & [0073] discloses interface unit 100 may be connected to a camera that photographs pictures) and the storage device (150, Fig. 5 & [0077]), wherein the processing device is configured to: generate the skeleton images from the pending recognition images (via S103, Fig. 32 & [0194] discloses creating skeleton data and 3D model data based on joint position data); input the skeleton images into the posture recognition model respectively to output the recognition result which corresponds to the skeleton images inputted (via S104, Fig. 32 & [0193] discloses recognizing static posture and motion posture based on skeleton data of frames); and determine whether abnormal information is sent according to the recognition result (via S105-S106, Fig. 32 & [0193] discloses marking a D (difficulty) & E (execution) score based on the skeleton data of the frames…..See Fig. 16 & [0103-0111] for evaluation scale)
NAITO is silent to each of the limbs corresponds to a limb color, and each of the limb colors is different from each other.
However, Botonjic’s Fig. 12 & [0120] discloses each of the limbs corresponds to a limb color, and each of the limb colors is different from each other.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify NAITO’s disclosure to include the above limitations in order to distinguish between limbs. (See [0120])
Claims 8-9 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over
NAITO et al. (U.S. Publication 2020/0188736) in view of Botonjic et al. (U.S. Publication 2020/0294266) as applied in claims 1 & 11 above further in view of LIN et al. (U.S. Publication 2021/0124914)
As to claims 8 & 17, NAITO in view of Botonjic discloses everything as disclosed in claims 1 & 11 but is silent to wherein the processing device is further configured to acquire at least one of the human body images from the pending recognition images, to obtain a plurality of key point coordinates from each of the human body images, and to obtain the skeleton images and the limbs of each human body by connecting lines among a plurality of key point coordinates.
However, LIN’s [0029-0031, 0062] discloses wherein the processing device is further configured to acquire at least one of the human body images from the pending recognition images, to obtain a plurality of key point coordinates from each of the human body images, and to obtain the skeleton images and the limbs of each human body by connecting lines among a plurality of key point coordinates. (See [0030] wherein a skeleton map of key points of the human body are composed of a group of coordinate points that are connected in order to describe a human pose. Limbs are constructed by connecting two key points.)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify NAITO in view of Botonjic’s disclosure to include the above limitations in order to facilitate pose identification (See [0029-0031]). 
As to claims 9 & 18, NAITO in view of Botonjic & LIN discloses everything as disclosed in claims 8 & 17. In addition, LIN discloses wherein each of the key point coordinates corresponds to one of the joints in the skeleton image. ([0029-0031])
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661